Bleckley, Chief Justice.
1. By section of the code 8974(a), it is provided that any person having a mortgage on personal property to secure a debt not exceeding one hundred dollars principal, may foreclose the same by making an affidavit, which shall be annexed to the mortgage; and when the mortgage and affidavit are filed with any justice of the peace in the county where the mortgagor resides, if he is a resident of this State, and if not, then with a justice of the peace in the county where the mortgaged property may be, such magistrate may issue an execution thereon, etc. How it shall be made to appear that the magistrate has jurisdiction, is not prescribed by the statute. Doubtless the proper mode is to state in the affidavit the jurisdictional' fact (that is, that the mortgagor is a resident of the county, or that the property is in the county and he a non-resident of the State); hut perhaps an omission to state it in the affidavit might be supplied by inserting it in the official entry of filing made by the magistrate, or by stating it in the execution. In this case, the affidavit showed that the residence of the mortgagor was “not known in said State and the execution described him as of the 859th district G. M. of Floyd county. The execution was not issued by a magistrate of Floyd, but by a magistrate of Bartow county; hence it appeared upon its face that it was void for want of jurisdiction; nor was there any entry of filing, or any other entry or averment, to aid or correct this recital in the execution.
2. The amendment made to the affidavit upon the trial of the appeal in the superior court by striking out the words “not known,” and inserting in lieu thereof the words “of the 856th district Georgia militia, of said county,” and adding that the mortgagor was a resident of said county and district, could not cure the defect, because the affidavit was the foundation of a legal pro*108ceeding, and therefore not amendable. Code, §3504. This affidavit was made in 1885, and is consequently not within the amendment act of October 5th, 1887 (Acts of that year, p. 59), which is limited to affidavits made subsequently to the passage of the act. Moreover, the execution was left to stand as it was ; and being void upon its face, there was no error in'dismissing the levy on motion of the claimant. Judgment affirmed.